Citation Nr: 1531186	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  10-03 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent prior to August 6, 2012, an evaluation in excess of 50 percent for August 6, 2012 to July 10, 2014, and an evaluation in excess of 60 percent since July 11, 2014 for diabetic retinopathy. 

2.  Entitlement to a total disability rating due to individual unemployability as result of service connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1965 to March 1969. 

These matters come before the Board of Veterans Appeals (Board) from various rating decisions by the Department of Veterans Affairs, Regional Office located in Montgomery, Alabama (RO).  

In a June 2009 rating decision, the RO increased the assigned evaluation for diabetic retinopathy to 10 percent disabling, effective from April 20, 2009, the date of claim for increase.  By the way of an August 2013 rating decision, the RO increased the assigned evaluation from 10 to 50 percent disabling, effective from August 6, 2012, the date of claim for TDIU.  Thereafter, in a September 2014 rating decision, the RO again increased the assigned evaluation from 50 to 60 percent disabling, effective from July 11, 2014, the date of a VA eye examination.  As these increases do not constitute a full grant of the benefits sought, the Veteran's claim for an increased evaluation remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993) 

A claim for TDIU has been raised by the record and is considered part and parcel to the Veteran's appeal of his initial increased rating claims, and is therefore properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, the Veteran has reported that he is unable to work, in part, because of his service-connected diabetic retinopathy since October 2011.  See August 2012 Application for Compensation Based on Individual Unemployability.  The August 2013 rating decision was incurred to find that a TDIU claim was moot because a Veteran receives a combined 100 percent for his service-connected disabilities.  Notably, the United States Court of Appeals for Veterans Claims (Court) in Bradley v. Peake, 22 Vet. App. 280 (2008) held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU rating based on the disabilities other than the disability that is rated at 100 percent.  See also 75 Fed. Reg. 11,229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).  Here, the Veteran has been not yet been awarded SMC under 38 U.S.C.A. § 1114(s), and the matter of TDIU remains on appeal. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to increased evaluations for his service-connected diabetic retinopathy rated as 10 percent disabling prior to August 6, 2012, as 50 percent disabling from August 6, 2012 to July 10, 2014, and as 60 percent disabling since July 11, 2014.  The Veteran also seeks entitlement to TDIU based on his service-connected disabilities.  Based on a review of the claims folder the Board finds that additional development is needed prior to adjudication of the claims. 

A remand is needed to obtain outstanding private treatment records for the Veteran's diabetic retinopathy disability dated from August 2009 to present.  Notably, the record reflects that the Veteran has primarily received private treatment for his diabetic retinopathy throughout the pendency of the appeal, however, the record only contains private treatment records dated from February 2008 to August 2009.  Notably, the available records since 2009 demonstrate that the Veteran's diabetic retinopathy disability has steadily declined since he first initiated his claim for increased rating in 2009.  Additional private eye treatment records are needed to more accurately determine when the Veteran's disability worsened and the severity of his disability.  

For instance, a July 2009 private treatment record shows that the Veteran's corrected visual acuity measured 20/300 in the right eye and his right eye was still reactive to light.  However, the next available medical evidence comes from a December 2010 VA treatment record that demonstrates light perception only in the right eye and an April 2012 VA treatment record that reflections a finding of no light perception in right eye.  Each of the VA treatment record notes that the Veteran receives regular eye treatment from his private eye doctor.  On remand, an attempt should be made to obtain outstanding private treatment records for the Veteran's diabetic retinopathy disability dated from August 2009 to present.  

The Board is also aware that the Veteran now receives a combined 100 percent disability rating for his service-connected disabilities since August 6, 2012. However, the grant of a total schedular disability rating does not render the issue of entitlement to TDIU moot.  Notably, VA has the duty to maximize a claimant's benefits, to include consideration of whether his disabilities (or combination thereof) establishes entitlement to SMC under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008). 

Specifically, VA must consider a TDIU claim, despite the existence of a schedular total rating, and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU rating based on the disabilities other than the disability that is rated at 100 percent.  See also 75 Fed. Reg. 11,229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999). 

Accordingly, the case is REMANDED for the following action:

1.   Obtain any outstanding VA treatment records since July 2013 to the present.  Any response received should be recorded in the Veteran's VA claims file.
 
2.  Seek the Veteran's assistance to obtain outstanding private treatment for his bilateral eye disability from August 2009 to present.  Take the steps necessary to obtain these records, and record any responses received in the Veteran's VA claims file.

3.  After undertaking any development deemed necessary, readjudicate the issues of entitlement to an increased rating for diabetic retinopathy and entitlement to TDIU based on the Veteran's service-connected disabilities, to include consideration of SMC.  If the benefits sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and provided the appropriate time period within which to respond.  The case should thereafter be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




